MEMORANDUM OPINION
                                               No. 04-12-00093-CV

                           In the INTEREST OF A.C.L. and L.A.L., Children

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01262
                             Honorable John D. Gabriel, Judge Presiding 1

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 18, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           J.E.L. 2 appeals a final order in a suit affecting the parent child relationship filed by the

Department of Family and Protective Services. We affirm the order.

           The Department removed the children A.C.L. and L.A.L. from their mother J.E.L.’s

home and sought to terminate the parental rights of both parents. By the time of trial, however,

the Department recommended the best interests of the children would be served by appointing

the children’s father their permanent managing conservator and making J.E.L. a possessory



1
  This case was assigned to the 131st Judicial District Court of Bexar County, Texas, in which the Honorable John
D. Gabriel is the presiding judge. However, the case was tried by and the final order was signed by the Honorable
Charles E. Montemayor, Associate Judge, appointed pursuant to section 201.201 of the Texas Family Code. See
TEX. FAM. CODE ANN. § 201.201, et seq. (West 2008 & West Supp. 2011).
2
  To protect the identity of the minor child, we refer to the appellant and the children by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                   04-12-00093-CV


conservator.    Following a bench trial, the court dismissed the Department as conservator,

appointed the father permanent managing conservator of the children, and appointed J.E.L. a

possessory conservator. J.E.L. filed a timely notice of appeal.

        J.E.L.’s court-appointed appellate attorney filed a motion to withdraw and a brief

containing a professional evaluation of the record and concluding there are no arguable grounds

to be advanced and the appeal is frivolous. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals in cases

in which termination of parental rights is sought), disp. on merits, 2003 WL 22080522 (Tex.

App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the

brief and informed of her right to review the record and file her own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL
21157944, at *4. Appellant did not file a pro se brief.

        We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the

trial court’s order.


                                                 Steven C. Hilbig, Justice




                                                -2-